Citation Nr: 1430291	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for burns of the hands.  

2.  Entitlement to service connection for burns of the buttocks and right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The appellant (Veteran) served on active duty from January 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Buffalo, New York, Department of Veterans Appeals (VA) Regional Office (RO), which denied the issues on appeal.  

The appellant testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of that hearing is of record in the claims file.  At that time, the Veteran clarified that he was seeking service connection for burns of the buttocks and right knee, not of the feet and legs.  The RO initially adjudicated the claim for service connection for burns of the feet and legs.  The Board has restated the issue to reflect the Veteran's contentions.

The issue of entitlement to service connection for hearing loss being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

The appellant claims in essence, that service connection is warranted for burns of the hands, buttocks, and right knee based on service incurrence.  He relates that while in training in service as a firefighter, he was burned on his hands, buttocks, and right knee.  He stated that he was required to report to sick call for 90 days as a result of these burns.  

During the development of these claims, the appellant's service treatment records could not be located.  Service treatment records were presumably destroyed in a fire in the early 1970's at the National Personnel Records Center (NPRC).  In cases where the appellant's service treatment records are unavailable through no fault of the appellant, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.303(a) (2013).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992). 

In this case, a search was made of the NPRC; however, the appellant was never told of alternate sources for proving service connection.  Therefore, the appellant must be informed of this and allowed the opportunity to submit such evidence in an effort to prove his claims.  

Additionally, the appellant was requested to submit NA Form 13055.  That form was never associated with the claims folder.  He should be provided that form for completion and submission to VA.  

During the appellant's May 2014 Central Office hearing, the appellant indicated that he was evaluated by doctors at the Social Security Administration (SSA) in connection with a claim filed.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the appellant indicates that he was applying for Social Security disability benefits and it is not clear for what disabilities, the potential relevance of the SSA decision and the records it considered cannot be ignored.  These records are necessary for review before a decision may be made regarding his claims.  

The appellant also indicated at his Central Office hearing that he was in receipt of medical treatment from R.G., DO for arthritis, which may be associated with the burns sustained in service.  Any records that Dr. R.G. has for treatment of the appellant should also be sought and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/Appeals Management Center (AMC) should contact the appellant and advise him that he can submit alternate evidence to support his claims for service connection.  This evidence may take the following forms: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians by which or by whom the appellant may have been treated for his alleged disorders, especially soon after discharge from service, letters written during service, and insurance examinations.  The appellant may submit any other evidence he deems appropriate.  If he needs assistance in obtaining medical records, he should provide the RO with the names and addresses of the medical providers, and forms providing for the release of such information should be forwarded to the appellant for his signature.  

2.  The RO/AMC should send the appellant a copy of the NA Form 13055 for his completion.  After receipt of the form, the appellant should complete the form and submit it to the RO/AMC. 

3.  Obtain a copy of the decision and records considered by the Social Security Administration in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file. 

4.  After obtaining an appropriate release of information form from the appellant, the RO/AMC should contact Dr. R.G. and ask for all treatment records in his possession regarding treatment of the appellant for the disabilities at issue.  Upon receipt of those records, they should be associated with the claims folder.  

5.  After any further development deemed necessary to this case, the RO/AMC should then review the appellant's claim for service connection for the aforementioned disorders.  If the decision is adverse to the appellant, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal, and they should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

